United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3803
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Gregorio Hernandez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: July 16, 2018
                               Filed: August 6, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Gregorio Hernandez directly appeals the Guidelines-range sentence the district
     1
court imposed after he pled guilty to being a felon in possession of a firearm. His

         1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable, as the Guidelines range overrepresented Hernandez’s criminal history,
and the court should have given greater weight to his alcohol abuse. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court concludes that the district court did not impose a substantively
unreasonable sentence. Counsel concedes that the Guidelines range was properly
calculated; and the record reflects that the district court carefully considered and
discussed relevant 18 U.S.C. § 3553(a) factors, and imposed a sentence within the
Guidelines range. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir.
2009) (en banc) (appellate court first ensures no significant procedural error occurred,
then considers substantive reasonableness of sentence under deferential
abuse-of-discretion standard; on review, court may apply presumption of
reasonableness to Guidelines-range sentence); United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (where court makes individualized assessment based on facts
presented, addressing defendant’s proffered information in consideration of § 3553(a)
factors, sentence is not unreasonable); United States v. Gonzalez, 573 F.3d 600, 608
(8th Cir. 2009) (upholding denial of downward variance where court considered
sentencing factors and properly explained rationale). The court has independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and finds no
nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-